Case: 18-50584      Document: 00515032162         Page: 1    Date Filed: 07/12/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 18-50584                            FILED
                                  Summary Calendar                      July 12, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS URIAS-MARQUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:10-CR-381-4


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Luis Urias-Marquez appeals the 24-month sentence imposed upon
the revocation of his supervised release. He contends that the district court
impermissibly based the sentence on a perceived need for retribution. Because
Urias-Marquez did not object to the revocation sentence, we review for plain
error. See United States v. Wooley, 740 F.3d 359, 367-68 (5th Cir. 2014); United




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50584    Document: 00515032162     Page: 2   Date Filed: 07/12/2019


                                 No. 18-50584

States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009); see also Puckett v.
United States, 556 U.S. 129, 135 (2009) (plain error standard).
      Urias-Marquez fails to show error, under the plain error standard or any
other appellate review standard. He fails to point to anything supporting his
speculative assertion that the district court based his sentence on the need for
retribution. See United States v. Sanchez, 900 F.3d 678, 683-85 (5th Cir. 2018).
He also fails to show that the sentence is substantively unreasonable as he
fails to show that the sentence “does not account for a factor that should have
received significant weight, gives significant weight to an irrelevant or
improper factor, or represents a clear error of judgment in balancing the
sentencing factors.” Id. at 685 (internal quotation marks and citation omitted).
The judgment is AFFIRMED.




                                       2